Citation Nr: 0121312	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  00-00 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from September 1987 to July 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 decision of the Vocational 
Rehabilitation and Counseling division (VRC) of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran testified before the undersigned 
sitting in Cleveland in June 2001; a transcript of that 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.

2.  The veteran has completed two years of college and his 
significant past occupational experience is that of a 
housekeeper.

3.  The veteran is service connected for disability of the 
left knee which is evaluated as 20 percent disabling.

4.  The veteran's service-connected disability impairs his 
ability to obtain and retain employment consistent with his 
abilities, aptitudes, and interests.

5.  The veteran has not overcome the effects of the 
impairment of employability in, or qualification for, 
employment in an occupation consistent with his pattern of 
abilities, aptitudes, and interests.





CONCLUSION OF LAW

The veteran has an employment handicap and meets the criteria 
for basic entitlement to vocational rehabilitation benefits 
under Chapter 31, Title 38, United States Code.  38 U.S.C.A. 
§§ 3100, 3101, 3102, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 21.40, 21.51 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at a rate of 20 percent or 
more and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.  An "employment 
handicap" is defined as an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with her/his abilities, aptitudes, and interests. 
38 U.S.C.A. § 3101; 38 C.F.R. § 21.51(b).  The term 
"impairment" is defined as a restriction on employability 
caused by disabilities, negative attitude towards the 
disabled, deficiencies in education and training, and other 
pertinent factors.  38 C.F.R. § 21.51(c).

An employment handicap which entitles the veteran to 
assistance under the Chapter 31 program exists when all of 
the following conditions are met: (i) the veteran has an 
impairment of employability; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons not within their control; 
(ii) the veteran's service-connected disability materially 
contributes to the impairment of employability (as noted, in 
this case, the veteran need only show that his disabilities 
in sum materially contribute to the impairment of 
employability); and (iii) the veteran has not overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his or her pattern of 
abilities, aptitudes and interests.  38 C.F.R. § 21.51(f)(1).
An employment handicap does not exist when any of the 
following conditions is present: (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 U.S.C.A. § 
3102; 38 C.F.R. § 21.51(f)(2).

Analysis

During the pendency of the veteran's appeal, but after the 
case was last adjudicated by the RO, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This liberalizing legislation 
is applicable to the veteran's claim, see Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), and is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In this case the decision 
herein is favorable to the veteran; thus, no prejudice 
results by the Board adjudicating this case absent remand to 
the RO for reconsideration under the new law.

With regard to basic entitlement for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code, the veteran has met the requirement of having a 
service-connected disability that is 20 percent disabling and 
was incurred or aggravated in service on or after 
September 16, 1940:  He served subsequent to the Vietnam war 
and is service-connected for disability of the left knee, 
rated as 20 percent disabling.  

The veteran graduated from high school and completed two 
years of college, studying accounting.  The record also 
reflects the veteran obtained certification as an 
electrocardiogram technician.  He reports taking prerequisite 
coursework for a Physician's Assistant program since the 
summer of 1996.  He reported his work experience as 
housekeeping, a baker and a car washer.  Since 1991 the 
veteran reported working for the VA hospital as a 
housekeeper.  In connection with a vocational rehabilitation 
intake interview he reported increasing difficulty performing 
his job duties due to his left knee.  He indicated that going 
up stairs and moving heavy machinery and equipment was 
difficult for him.  The intake report notes that the 
veteran's service-connected left knee limited him in bending, 
squatting, heavy lifting, walking and climbing stairs.  

A case summary dated in October 1998 indicates that the 
veteran was given the task of gathering information pertinent 
to working as a Physician's Assistant.  That summary also 
indicates that dismissal of the veteran's case was 
recommended after a period of nonpursuit.

The veteran submitted employment leave requests for the 
period January 1998 to September 1998.  Leave requests in 
March and June 1998 reflect the veteran missed work due to 
his knee.  A request for a half-hour of leave in September 
1998 was due to weakness in the left knee after moving 
furniture and lifting.  

A Narrative Report dated in January 1999, shows that the VRC 
determined the veteran had overcome the effects of his left 
knee impairment.  The VRC agreed the veteran's vocational 
impairment was substantiated by the restrictions imposed on 
him due to his left knee and that his chosen vocational 
training required analysis rather than physicality.  The RO 
also determined the veteran's service-connected knee was the 
basic part of the need for career transition, but concluded 
that the veteran's employment handicap was not substantiated 
as he had been working for seven years earning a living wage 
and missing a minimum of time from the job.  The VRC thus 
denied vocational rehabilitation benefits.

The claims file contains a statement from Dr. Tinman, dated 
in December 1999.  Dr. Tinman identified that the veteran had 
physical limitations due to repeated trauma and surgery of 
the left knee.  Dr. Tinman opined it likely that the 
veteran's knee would undergo a slow deterioration over time 
and that to slow the process he should not stoop or kneel, 
should avoid climbing ladders, and should use elevators in 
lieu of stairs as much as possible.  Dr. Tinman stated that 
moving heavy objects such as furniture was contraindicated.  
Dr. Tinman concluded that it would be best that the veteran 
work in a sedentary position.  This evidence was received 
subsequent to the statement of the case issued the veteran..  
However, the veteran has provided a written waiver of his 
right to initial RO consideration of Dr. Tinman's statement.  
38 C.F.R. § 20.1304(c) (2000).

At the time of the hearing before the undersigned in June 
2001, the veteran stated that his left knee caused problems 
with his job performance, limiting the duties he was able to 
complete and sometimes necessitating that he take time off 
from work.  

The Board disagrees with the VRC assessment that the veteran 
has overcome his employment handicap.  At the present time, 
it is not shown that he has overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes and interests.  Although he has maintained 
employment as a housekeeper, this employment is not 
consistent with his abilities as part of his stated duties 
include heavy lifting, stooping and other actions which 
medical professionals have determined he should not perform.  
Moreover, the veteran's own testimony and the medical 
evidence of record indicate that the continued performance of 
such activities in the course of the veteran's housekeeping 
employment is resulting in aggravation of his service-
connected left knee disorder.  The Board also finds credible, 
and supported by evidence submitted, the veteran's assertion 
that knee symptoms have required him to miss work.  38 C.F.R. 
§ 21.51(c)(4).  In light of the foregoing, the Board 
concludes that the veteran's service-connected left knee 
disability prevents him from obtaining and retaining 
employment consistent with his abilities, aptitudes, and 
interests.  Thus, he has an employment handicap as 
contemplated under 38 U.S.C.A. § 3102 and 38 C.F.R. § 21.51, 
that has not been overcome and he has, therefore, established 
basic entitlement to vocational rehabilitation.

The Board notes that in addition to establishing basic 
entitlement to vocational rehabilitation, there are two 
additional requirements which must be met before VA is 
required to furnish vocational rehabilitation benefits.  
First, the services necessary for training must be identified 
by VA and the veteran.  See 38 C.F.R. § 21(b).  Second, VA 
and the veteran must develop a written plan describing the 
veteran's employment goals and the program through which 
those goals will be achieved.  See 38 C.F.R. § 21.1(b)(3).  
See also Wing v. West, 11 Vet. App. 98, 100 (1998).  From a 
review of the veteran's vocational and rehabilitation 
counseling file, it appears these steps have been at least 
initiated; however, the Board herein makes no determination 
on the feasibility of any particular vocational goal sought 
by the veteran.  Rather, the decision herein is limited to a 
finding that the veteran has an employment handicap due to 
his service-connected disability, rated at 20 percent, and 
that he has not overcome such handicap, thus meeting the 
criteria for basic eligibility for vocational rehabilitation 
training under Chapter 31, Title 38, United States Code.


ORDER

The Board having determined that the veteran has basic 
entitlement vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, the 
appeal is granted.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 


